Case: 14-135     Document: 5     Page: 1    Filed: 06/04/2014




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                IN RE JOEL L. BELING,
                       Petitioner.
                 ______________________

                         2014-135
                  ______________________

    On Petition for Writ of Mandamus to the United
States Patent and Trademark Office in Nos. 91203884
and 92055374.
                ______________________

                      ON PETITION
                  ______________________

  Before NEWMAN, RADER, and HUGHES, Circuit Judges.
PER CURIAM.
                         ORDER
    Joel L. Beling’s petition for writ of mandamus and
“petition for a writ of certiorari” relate to ongoing proceed-
ings before the Trademark Trial and Appeal Board
(“TTAB”). Beling’s petitions ask this court for various
relief, including to direct the TTAB to reopen discovery, to
“create new laws” based on the proposals he suggested
before the TTAB, to review his requests for disqualifica-
tion, and to refund certain fees he paid. In addition,
Beling moves to stay proceedings before the TTAB pend-
Case: 14-135       Document: 5   Page: 2   Filed: 06/04/2014



2                                              IN RE BELING




ing this court’s decision on the writ and for leave to pro-
ceed in forma pauperis.
    The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc.,
854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ
bears the burden of proving that it has no other means of
securing the relief desired, Mallard v. United States
District Court, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is “clear and indisputable,”
Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980).
    In this present case, Beling has not demonstrated a
clear and indisputable right to relief. In addition, pro-
ceedings are ongoing before the TTAB, and Beling can
seek further review at the conclusion of such proceedings.
See 15 U.S.C. § 1071. As to many of the issues raised,
Beling has not shown that any alleged error could not be
reviewed through the ordinary process.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is granted.
    (2) The motion for stay is denied.
    (3) The petition for writ of mandamus is denied.
    (4) To the extent that Beling’s petition seeks en banc
review, he should file a timely petition for rehearing en
banc.
Case: 14-135   Document: 5   Page: 3   Filed: 06/04/2014



IN RE BELING                                            3



                                FOR THE COURT

                                /s/ Daniel E. O’Toole
                                Daniel E. O’Toole
                                Clerk of Court
s30